Title: Thomas Jefferson to Robert Smith, 20 March 1811
From: Jefferson, Thomas
To: Smith, Robert


            
              Dear Sir
               Mar. 20. 1811.
            
             Having just now made up my packet of documents to be sent to Messrs Hay & Wirt, my counsel in the case of the Batture, I think it my duty to furnish you with a particular list of those sent me from your office, which list you will accordingly find on the next page. those marked as now returned, you will find in the packet which accompanies this letter. the rest are sowed together that they may not be separated & lost, and will be immediately forwarded to the Gentlemen above named, in whose hands they will remain deposited until the trial, unless, as is probable, they should think it necessary to forward the whole packet of them to your office for formal authentication. Accept my thanks for the accomodations furnished me from your office in this case & the assurances of my constant & affectionate esteem & respect.
            
              Th:
              Jefferson
          